

114 S1721 IS: Joint Formularies for Veterans Act of 2015
U.S. Senate
2015-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1721IN THE SENATE OF THE UNITED STATESJuly 8, 2015Mr. Blumenthal (for himself and Mr. McCain) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Defense and the Secretary of Veterans Affairs to establish a joint
			 uniform formulary with respect to systemic pain and psychotropic drugs
			 that are critical for the transition of an individual from receiving
			 health care services furnished by the Secretary of Defense to health care
			 services furnished by the Secretary of Veterans Affairs, and for other
			 purposes. 
	
 1.Short titleThis Act may be cited as the Joint Formularies for Veterans Act of 2015. 2.Establishment of strategic uniform drug formulary for the provision of health care services to members of the Armed Forces undergoing separation from the Armed Forces (a)In generalThe Secretary of Defense and the Secretary of Veterans Affairs shall jointly establish a process to make available to individuals undergoing the transition from the receipt of health care services through the Department of Defense to the receipt of such services through the Department of Veterans Affairs systemic pain and psychotropic drugs that are critical to the Department of Defense and the Department of Veterans Affairs for the appropriate and effective provision of health care services to such individuals.
			(b)Strategic uniform formulary
 (1)In generalIn carrying out subsection (a), the Secretary of Defense and the Secretary of Veterans Affairs shall jointly establish, and from time to time update, a strategic, evidence-based, uniform formulary for the Department of Defense and the Department of Veterans Affairs that includes all appropriate systemic pain and psychotropic drugs that the Secretary of Defense and the Secretary of Veterans Affairs jointly determine are critical to the Department of Defense and the Department of Veterans Affairs for the appropriate and effective provision of health care services to individuals described in such subsection.
 (2)Inapplicability of certain provisions of lawSection 1074g of title 10, United States Code, shall not apply to the establishing and updating of the formulary required by paragraph (1).
 (c)Preservation of authorityNothing in this section shall be construed to prohibit the Secretary of Defense and the Secretary of Veterans Affairs from each maintaining their own formularies.
			(d)Report
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of Veterans Affairs shall jointly submit to the appropriate committees of Congress a report on the establishment of the formulary under subsection (b).
 (2)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means— (A)the Committee on Armed Services and the Committee on Veterans' Affairs of the Senate; and
 (B)the Committee on Armed Services and the Committee on Veterans' Affairs of the House of Representatives.